Exhibit 10.3

Energy Partners Ltd.

201 St. Charles Avenue

Suite 3400

New Orleans, Louisiana 70170

April 12, 2010

Mr. Gary Hanna

3771 Carlon St.

Houston, Texas 77005

 

Re: First Amendment to Employment Agreement

Dear Mr. Hanna:

As you are aware, you (“Executive”) and Energy Partners, Ltd. (the “Company”)
have entered into that certain employment agreement (as amended hereby, the
“Employment Agreement”) dated as of October 1, 2009 (the “Initial Effective
Date”). Pursuant to the Employment Agreement, the Company retained you as Chief
Executive Officer, pursuant to the terms therein. Unless otherwise provided
herein, capitalized terms used and not defined herein shall have the respective
meanings ascribed to such terms in the Employment Agreement.

The purpose of this letter agreement (this “Amendment”) is to modify certain
rights and obligations of the parties under the Employment Agreement as approved
by the Board of Directors of the Company and as provided below. In consideration
of the foregoing and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree to amend
the Employment Agreement as follows:

 

1. Evergreen Provision. As and from the date first written above, Paragraph 1 of
the Employment Agreement is hereby amended and restated to read in its entirety
as follows:

1. Effective Date and Term. Executive’s employment with the Company subject to
this Agreement shall commence on October 1, 2009 (the “Effective Date”). Subject
to the terms and conditions herein, the Company hereby employs Executive, and
Executive hereby accepts employment for a term commencing on the Effective Date
and continuing for a period of three (3) years (the “Term”); provided, however,
that the Term may be terminated prior to the expiration thereof in accordance
with Paragraph 4; provided further that at the end of each calendar month during
the Term, the Term shall be automatically extended for one additional month
unless, during such calendar month or prior thereto, either the Company or
Executive has given notice to the other party that such automatic



--------------------------------------------------------------------------------

extension pursuant to this proviso will be discontinued. The term “Term of
Employment” means the period from the Effective Date until the expiration or
termination of the Term pursuant to this Paragraph 1 or in accordance with
Paragraph 4 of this Agreement. Notwithstanding the foregoing, an additional
period shall be added to the Term at the end of any month to ensure that
Executive always has at least 18 months remaining on the Term as of the end of
the month.”

 

2. Duties. As and from the Initial Effective Date, the second sentence of the
second paragraph of Paragraph 2 of the Employment Agreement is hereby deleted.

 

3. Relocation Expenses. As and from the Initial Effective Date, Paragraph 3(f)
of the Employment Agreement is hereby amended and restated to read in its
entirety as follows:

“(f) Relocation Expenses. Following the first year of the Initial Term, if the
Company’s primary offices remain in New Orleans, Executive may move from the
Company’s Houston office to the Company’s New Orleans office and, in the
process, relocate to New Orleans, Louisiana. Upon such relocation, the Company
shall reimburse Executive for moving expenses and normal closing costs (fees,
appraisal, commissions, etc.) related to the sale of Executive’s current
residence in Houston, Texas; provided, however, that the total amount of such
relocation expenses reimbursable pursuant to this Paragraph 3(f) shall not
exceed $100,000; provided further that the Company shall not be obligated to
reimburse Executive for any such relocation expenses unless Executive (i) has
taken steps toward relocating to New Orleans on or before the first anniversary
of the Effective Date, and (ii) does in fact relocate to New Orleans within a
reasonable time thereafter.”

 

4. Severance Period. As and from the date first written above, Paragraph 5(b)(v)
of the Employment Agreement is hereby amended by deleting the words “six months”
in the first sentence and substituting the words “18 months.”

 

5. Participation in Change of Control Severance Plan. As and from the date first
written above, Paragraph 5 of the Employment Agreement is hereby amended to
insert new subparagraphs (e) through (g), which read as follows:

“(e) Executive shall participate in the Change of Control Severance Plan for
certain designated officers and employees of the Company, effective as of
March 24, 2005 (as amended from time to time, the “COC Plan”). Notwithstanding
the provisions of this Paragraph 5, if Executive’s employment terminates under
conditions specified in the COC Plan such that Executive would be entitled to
benefits under the COC Plan as a result of such termination, Executive will be
entitled to severance benefits under the COC Plan in lieu of any benefits
provided for under this Paragraph 5.

(f) Notwithstanding any provision of the COC Plan to the contrary, if the

 

- 2 -



--------------------------------------------------------------------------------

COC Plan is terminated at a time when Executive is an employee of the Company,
Executive will nevertheless continue to be eligible for severance benefits
equivalent to the benefits he would have received under the COC Plan if it had
not been terminated.

(g) For the avoidance of doubt, Executive shall not be entitled to receive any
duplicative or overlapping benefits under this Agreement and the COC Plan. To
the extent that Executive would otherwise be entitled to such a duplicative or
overlapping benefit, Executive shall instead be entitled to the benefits
provided by the COC Plan (or, as provided in Paragraph 5(f), the benefits that
would have been provided under the COC Plan if it had not been terminated).”

 

6. Effective Date. Except as otherwise expressly provided herein, this Amendment
is effective as of the date first written.

 

7. No Other Changes. Except as modified by this Amendment, the rights and
obligations of the parties hereto under the Amendment are ratified and confirmed
and shall remain in full force and effect in accordance with their respective
terms.

 

8. Miscellaneous. This Amendment shall constitute a legally binding agreement of
the parties hereto, and shall be governed by the laws of the State of Texas,
without giving effect to principles of conflict of laws. Upon execution by you,
this Amendment will become a binding agreement of the parties. This Amendment
may be executed in multiple counterparts, each of which shall constitute one and
the same instrument.

 

Very truly yours, ENERGY PARTNERS, LTD. By:  

/s/ John H. Peper

  John H. Peper   General Counsel

 

EXECUTIVE Accepted and agreed as of the date first above written: /s/ Gary Hanna
Gary Hanna

 

- 3 -